In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00055-CR


                           JEROME FLEMONS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                  Childress County, Texas
                  Trial Court No. 5704, Honorable Stuart Messer, Presiding

                                      July 28, 2015

                             ON MOTION TO DISMISS
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant Jerome Flemons appealed his conviction and sentence for aggravated

sexual assault of a child. On July 14, 2015, appellant filed a Motion to Dismiss Appeal.


      Because appellant’s motion to dismiss meets the requirements of Texas Rule of

Appellate Procedure 42.2(a)—we have not issued a decision in the appeal and

appellant and his attorney have signed the motion—the Court grants the motion. The
appeal is dismissed. Having dismissed the appeal at appellant's request, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                Mackey K. Hancock
                                                    Justice

Do not publish.




                                            2